Exhibit 10.1



Alaska Communications



Hand Delivered




July 5, 2019




William Bishop
SVP and Chief Operations Officer


Dear Bill:


This letter confirms our previous discussion regarding your temporary increase
of responsibilities to Interim President and Chief Executive Officer. In this
role you will assume full leadership responsibilities for Alaska Communications,
effective July 1, 2019.  Such leadership responsibilities include general
oversight and management of ACS, including overall business strategy, oversight
of all operating units, development and execution of operating plans, and
financial performance, and such business ventures as the Company may acquire or
participate in. In accordance with the Company’s Articles of Incorporation,
Bylaws and the ACS Corporate Governance Principles, you shall perform all duties
incident to this office, as assigned or modified from time to time by the Board.


In this role you shall report directly to the Board, to each committee of the
Board, as requested, and to the Chairman of the Board.  All other members of
executive management of the Company shall report to you during this period.


As compensation for these additional duties you will be eligible for a
$100,000.00 retention bonus, paid in two installments:  $50,000.00 will be paid
on your next regular pay check, and the second $50,000.00 will be paid at the
end of your interim assignment.


Bill, we look forward to your continued contributions in your expanded role at
Alaska Communications.  We are committed to distinguishing our company as the
best place to work and the best place to do business, values we believe go
hand-in-hand.


Sincerely,




David Karp
Board Chair, Alaska Communications




cc:            Employee File



Accepted: William Bishop
 
Date:  July 2, 2019
 
William Bishop
 
 

                                                             

 